Citation Nr: 1236336	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether new and material has been submitted to reopen a claim of entitlement to service connection for residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy.

2.  Entitlement to service connection for residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy.

3.  Entitlement to service connection for right leg disability. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The issue of service connection for right leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for groin and thigh pain, rated as severe paralysis of the ilioinguinal nerve, was previously denied by the RO in a rating decision dated in August 1985, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the time of the final August 1985 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy.

3.  The Veteran's residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, are the result of disability that preexisted and was aggravated by service.




CONCLUSIONS OF LAW

1.  The August 1985 rating decision is final.  38 U.S.C. § 4005(c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The criteria for service connection for residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, have been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.102, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Moreover, in this decision, the Board grants entitlement to service connection for residuals of groin and thigh injury rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

II.   Legal Criteria

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


III.  New and Material Evidence

The RO denied service connection for pain in groin and thigh, rated as severe paralysis, ilioinguinal nerve, in August 1985.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the August 1985 decision.  Therefore, the August 1985 rating decision is final.  38 U.S.C. § 4005(c) (1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  See also 38 C.F.R. § 3.156(b), (c).  The basis of the prior final denial was the RO's finding that the Veteran's groin and thigh pain had its inception prior to service and not aggravated beyond natural progression during service, as surgery performed during service was in the nature of remedial surgery for the pre-service condition and did not establish aggravation beyond natural progression.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the August 1985 rating decision that addresses this basis. 

Evidence submitted and obtained since the August 1985 rating decision includes the Veteran's January 2009 claim to reopen and a January 2009 VA treatment record, which together reflect the Veteran's assertions that his current upper right leg pain was the result of an injury on an obstacle course during service; the Veteran made no such assertions at the time of the August 1985 rating decision.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Without addressing the merits of this evidence, the Board finds that the January 2009 claim and VA treatment record address the issue of whether the Veteran had incurred or aggravated a disability in service related to a current medical condition.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, since the August 1985 rating decision.  On this basis, the issue is reopened.

IV.  Service Connection

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim of entitlement to residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, must be granted. 

Service treatment records reflect that, at the time of his August 1984 entrance examination, it was noted that the Veteran had a scar from a right hernia repair, and the Veteran reported at that time that in January 1984 he had had a right hernia repair.  Thus, as the Veteran's right hernia condition was noted on the entrance examination, the presumption of soundness does not apply under 38 U.S.C.A. §§ 1111 and 1137.

However, these records further reflect repeated treatment for complaints of pain in the right inguinal region during service.  In February 1985, it was noted that the Veteran complained of pain in the right groin since beginning service, that the pain was located in the right inguinal region, and that a herniorrhaphy had been performed in January 1984.  In December 1984, the Veteran reported that the pain in that area had become more severe in the past week.  When the Veteran's pain did not improve, in January 1985, he was taken to the operating room for right groin exploration, and operative findings were dense scarring from the previous surgery and a direct right inguinal hernia, which was repaired.  The Veteran underwent a protracted postoperative course, complaining of continued right groin pain, and was discharged in February 1985 to 30 days of convalescent leave with a diagnosis of right groin pain secondary to old scarring and direct inguinal hernia.  

In March 1984, he continued to have constant pain extending from the right groin into the right thigh, aggravated by movement of his leg.  A March 1984 Medical Board report reflects the findings that the Veteran had a chronic groin pain condition of uncertain etiology, which appeared to have its origins in the musculoligamentous tissue of his right groin.  The Veteran was found to be unfit for induction and retention, and it was recommended that he be referred to the Physical Evaluation Board.  

In April 1985, the Veteran continued to complain of right groin pain.  The May 1985 record of Physical Evaluation Board Proceedings reflects the findings that the Veteran had pain in the groin and thigh, likely related to a herniorrhaphy prior to service, which was service aggravated.  It was noted that such disability was aggravated in the line of duty as a proximate result of performing duty.  It was further noted that the disability was to be rated as severe paralysis of the ilioinguinal nerve, with a present rating of 10 percent.  It was found that the Veteran was considered physically unfit because of service aggravation of groin pain existing prior to service, and it was recommended that the Veteran be separated from service with severance pay if otherwise qualified, with a recommended combined rating of 10 percent.  

The Veteran's June 1985 orders indicate that he was to be reassigned to a separation transfer point for separation processing, and that a disability rating of 10 percent and severance pay were authorized.  

The service treatment records thus reflect that the Veteran's right groin and thigh disability increased during service.  At the time of the Veteran's entrance into service, while he was noted to have had a history of right hernia repair, there is no indication that there was any right groin and thigh problem which would prevent him from performing his duties, as was the case at the time of his separation from service.  Also, the May 1985 record of Physical Evaluation Board Proceedings reflects the finding that the Veteran's groin and thigh disability was service aggravated.  Thus, the Board finds that any pre-service disability involving the right groin and thigh underwent an increase in severity during service.

Furthermore, the evidence does not show that any such in-service increase of pre-service disability of the right groin and thigh was due to the natural progress of the disability, or that such disability was otherwise clearly and unmistakably not aggravated by service.  Again, the evidence contained in the service treatment records, and specifically the May 1985 record of Physical Evaluation Board Proceedings, reflects the finding that the Veteran's groin and thigh disability was aggravated in the line of duty as a proximate result of performing duty, and therefore tends to show that the Veteran's pre-service right groin and thigh condition was in fact aggravated by service.  

The Veteran's January 2009 claim to reopen and a January 2009 VA treatment record indicate the assertions of the Veteran that he suffers residual disability of his in-service groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy.  The Veteran is competent to report matters within his own personal knowledge, such as the fact that the pain and symptomatology he is currently experiencing is the same as that from the disability for which he was found physically unfit for service because of service aggravation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Thus, the Board finds that the Veteran's residuals of groin and thigh injury rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, are the result of disability that preexisted and was aggravated by service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the claim for service connection for residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, must granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, is reopened and, to that extent only, the appeal is granted.

Entitlement to residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, is granted.


REMAND

As noted above, the Veteran has residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, as the result of in-service aggravation of a condition that preexisted service.  A January 2009 VA treatment record reflects that the Veteran complained of right leg pain related to service, and the RO adjudicated the claim of entitlement to service connection for right leg disability as separate from his claim for groin and thigh injury residuals.  However, from the record, including statements contained in the Veteran's January 2009 claim, it is unclear whether he is claiming right leg disability separate from his service-connected residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, and, if so, what the nature of such disability, or its relationship to either service or the Veteran's service-connected disability, might be.  

Under these circumstances, the Veteran should be provided an examination and opinion addressing whether he has a right leg disability, separate and distinct from his residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy, and, if so, whether such disability is related to service or service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any right leg disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a right leg disability, separate and distinct from his service-connected residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy.  If a separate, distinct right leg disability is diagnosed, the examiner is requested to offer an opinion as to:

a)  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, or, if not;

b)  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's service-connected residuals of groin and thigh injury, rated as severe paralysis of the ilioinguinal nerve, status post right inguinal herniorrhaphy.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


